UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6935


DAVID LEE GARNER,

                    Plaintiff - Appellant,

             v.

JOHN COHEN, The FBI Headquarters Director; ROBERT S. MUELLER, III;
CIA DIRECTOR LEON PANETTA; FORMER MILLEM HAYDEN; JOHN
ROBERTS, The U.S. Supreme Court Chief Justice; THE US DISTRICT COURT
OF CHARLESTON SC; PATRICK MICHAEL DUFFY, SC District Court Judge;
FBI OF WILLIAMSPORT, PA; FBI AGENT MICHAEL HUDAK,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Terry L. Wooten, Chief District Judge. (2:16-cv-00561-TLW)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Lee Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Garner appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B) (2012) his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find that this appeal is

frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court.

Garner v. Cohen, No. 2:16-cv-00561-TLW (D.S.C. June 20, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2